Title: To George Washington from Major General Stirling, 29 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Elizabeth Town [N.J.] Octobr 29th 1778
          
          I have to Acknowledge the receipt of your Excellency’s two letters of the 24th and one of the 25th. I would have wrote yesterday but was 
            
            
            
            every Moment in expectation of hearing of some Movement of the Enemy, They Yesterday Afternoon began, In the Afternoon two Men of War and fourteen Transports Came to an Anchor at the Hook from New York, at the Same time two large Ships appeared in the Offing. By all the Accounts I have [been] able to Collect for these three days past their Embarkation is almost Compleated, and it is now universally belived it is for the West Indies and Hallifax; I expect every Moment another Messenger from Amboy and the Hook and as soon as they Arrive shall inform you. the Current at New York is that Lord Cownwallis is to Command the troops to the West Indies. the Conjectures about a total evacuation are various many think it is to take, others say a Garrison is to be left, it is Certain Sir Henry Clinton has rejected the Scheme of the Refugees, and I fancy the report of their embodying the Militia on Long Island Arose from their endeavours to get [the] Association of the Refugees signed, but it meets with very little Success. Colonel Morgan is gone with Woodford’s Brigade to some place near the great Road from Morris Town to Kings ferry five or Six or Seven Miles South [of] Savarins where he will be Convenient for mending the Roads as well as guarding the pass.
          I shall enclose Rivingtons paper of the 24th with some papers I received Since my last. and Am your Most Humble Servant
          
            Stirling,
          
          
          Eleven oClo. Colonel Laurens is Just arrived in his way to Philadelphia.
          
        